ALSCHULER, Circuit Judge.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appéal, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated between the appellant and appellee in the above-entitled appeal that said appeal may, with the approval of the Court, be dismissed.”
On consideration whereof, it is now here ordered, adjudged and decreed by this court that this appeal be, and the same is hereby, dismissed, with costs, pursuant to the foregoing stipulation.